UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRON WORKERS LOCALS 40, 361 & 417
HEALTH FUND, cy
20-cv-596 (JGK)
Plaintiffs, mo
ORDER

 

- against -
JAMES JOYCE, SEAMUS BOYLE, SEAMUS
BOYLE, LLC, STEVEN P. HADDAD, and
STEVEN P. HADDAD., P.C.,

Defendants.

 

JOHN G. KOERLTL, District Judge:

For the reasons explained at the conference on January 24,
2020, the temporary restraining order issued by the Court at
10:35 A.M. on January 23, 2020 is vacated.

The defendant is hereby put on notice of the plaintiff's
request for a preliminary injunction. The Court will listen to
the parties on Monday, January 27, 2020 at 4 P.M. with respect
to whether there should be a temporary restraining order and an

appropriate briefing schedule for the plaintiff's request for a

preliminary injunction.

 
The plaintiff should serve a copy of this Order and the
January 23, 2020 Order and all supporting papers on the attorney
defendants by email and the individual defendant by overnight
mail by 10 A.M. on Saturday, January 25, 2020. The piaintiff
should also obtain a copy of the transcript of the conference

held on January 24, 2020 and send it to the attorney defendants

promptly.

SO ORDERED.

oo TF,
Dated: New York, New York ( ay JM ep
January 24, 2020 a Td Le thy
‘ John G. Koeltl
‘United States District Judge

 

 
